Citation Nr: 1413490	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

J. W. Kim


INTRODUCTION

The Veteran had active service in the Air Force from July 1985 to February 1993, followed by service in the Air Force Reserve with periods of active duty from June 1996 to March 1997, March 2003 to February 2004, April 2006 to May 2007 and June 2007 to July 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas, that in part denied an increased rating for the Veteran's lumbar spine disability.  

In April 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  

Later that month, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to his lumbar spine disability.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Please note that the Veteran has moved to Maryland but jurisdiction over his appeal has not yet been transferred to the RO in Baltimore, Maryland.

During the hearing, the Veteran raised the issues of entitlement to service connection for peripheral neuropathy of the left lower extremity, urinary incontinence and erectile dysfunction, all as secondary to the service-connected lumbar spine disability.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

In this case, during the April 2011 hearing, the Veteran testified that his lumbar spine disability had worsened since the last VA examination conducted in June 2009.  Thus, he should be afforded a new examination to determine the current severity of his disability.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains treatment notes from Dr. Brightbill dated through December 2010.  Thus, any treatment notes since that time should be obtained.  Also, in a November 2011 statement, the Veteran indicated that he relocated in July 2011 and was being treated by two new physicians, Drs. Sood and Bhamhani.  Treatment notes from those physicians should also be obtained.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, the Veteran should be furnished a notice letter on the issue of entitlement to a TDIU prior to adjudication.

Lastly, during the hearing, the Veteran submitted additional evidence pertinent to the evaluation of his lumbar spine disability.  While he submitted a waiver of RO review of that evidence, as the appeal is being remanded, that evidence should be considered in readjudicating his claims.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter on the issue of entitlement to a TDIU.

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after December 2010, in order to determine if relevant records exist that are not currently associated with the claims files.  Specifically ask the Veteran to identify all treatment from Dr. Brightbill since December 2010, and from Drs. Sood and Bhamhani since July 2011.  After securing any necessary releases, attempt to obtain all identified treatment records.  

3.  After the development requested in the first two paragraphs of this remand has been completed, schedule the Veteran for an examination to determine the current severity of his lumbar spine disability.  The examiner should review the claims file and note that review in the report.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of the lumbar spine disability should be indicated.  

The examiner should discuss the impact of the lumbar spine disability on the Veteran's ability to obtain and maintain employment.  The examiner should specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his lumbar spine disability.  A thorough rationale should be provided.

4.  Then, readjudicate the claims, including adjudication of the claim for a TDIU, with consideration of all evidence added to the claims file since the issuance of the March 2010 statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

